DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the longitudinal direction" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the other end of the heater" in the 16th line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over prior art this limitation is interpreted as another end on the heater in the longitudinal direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,275,669 to Hasegawa.

Hasegawa teaches:
(claim 1)	A fixing device (15) comprising: 
a heating roller heating a recording medium (P) on which a toner image is formed; and 
a pressure roller (54) pressurizing the recording medium with the heating roller, 
wherein the heating roller includes: 
a rotating member (52) having a hollow portion and rotating about a rotary shaft along the longitudinal direction; 
a heating member which generates heat in a state of being inserted into the hollow portion; and 
a support member (51) supporting the rotating member and the heating member, 
the heating member includes: 
a heater (53) which generates heat by energization; 
a first terminal (57) connected to one end of the heater; and 
a second terminal (58) connected to the other end of the heater, 
the first terminal protrudes from one end of the rotating member in the longitudinal direction and is hooked on a hook (5781) provided on the support member so as to be movable along the longitudinal direction, and the second terminal protrudes from the other end of the rotating member in the longitudinal direction and is fixed to the support member so as not to be movable along the longitudinal direction.
(claim 4)	The fixing device according to claim 1, wherein the heater is a halogen heater.
(claim 5)	An image forming apparatus comprising: the fixing device according to claim 1; and an image forming section forming the toner image on the recording medium, and wherein the fixing device fixes the toner image to the recording medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,275,669 to Hasegawa, as applied to claim 1, above, and further in view of US 7,720,420 to Kajita.
	Regarding claim 2, Hasegawa teaches the fixing device according to claim 1, wherein the rotating member includes: a tubular body portion having an outer peripheral surface; a first bush (52a) fitted into the outer peripheral surface on a side of the first terminal in the longitudinal direction; and a second bush (52b) fitted into the outer peripheral surface on a side of the second terminal in the longitudinal direction.
Hasegawa does not suggest the first bush is non-conductive and the second bush is conductive.
	Kajita discloses a fixing device including a heating roller heated by a heat source and having a first end side and a second end side with respect to an axial direction; a first bearing formed of a conductive material, attached to the first end side of the heating roller and connected to a ground; and an second bearing formed of an insulating material and attached to the second end side of the heating roller; a power supply member for supplying the heat source with power for use in heating the heating roller is disposed at the second end side of the heating roller.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the fixing device according to claim 1 such that the first bush is non-conductive and the second bush is conductive, for at least the purpose of preventing temperature control failure or device damage (Kajita: col. 1 lines 36-45).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,275,669 to Hasegawa, as applied to claim 1, above, and further in view of US 10,078,300 to Samei et al..
Regarding claim 3, Hasegawa teaches the fixing device according to claim 1, further comprising: a temperature sensor (59) detecting a surface temperature of the heating roller, wherein the temperature sensor is fixed to the support member in the vicinity of the second terminal.
Hasegawa does not teach the temperature sensor outside of a sheet passing region indicating a region through which the recording medium passes.
Samei teaches a contact-type lateral end temperature detector (32) that detects the temperature of the fixing roller (22) in a non-conveyance span disposed outboard from a width of a maximum sheet P in the axial direction of the fixing roller.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of claim 1 by adding a lateral end temperature detector, outside of a sheet passing region indicating a region through which the recording medium passes, as taught by Samei, for improved temperature control at the fixing nip.  Since the lateral end temperature detector is fixed to the frame and in contact with the roller, it would have been further obvious to locate it in the vicinity of a fixed (second) terminal as opposed to in the vicinity of a movable (first) terminal to reduce the impact of position variations thus improving reliability of control.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852